HOLMAN, J.,
specially concurring.
It is my opinion that the pleadings in the present case were adequate to present the issue of whether the note and mortgage were intended to be signed by the Morgans on behalf of the corporation and that there was no necessity to plead or to have reformation in order to secure relief. The answer of Home Federal alleged that the note and mortgage were executed by the Morgans Avith the intention of acting on behalf *680of the corporation. The court could so find and grant relief without any necessity for reformation. The parol evidence rule has no application to a situation in which an additional person or entity is shown to be responsible upon written obligations. Such evidence is not being used to vary or change the liability of a signatory to them.
I am also of the opinion that there is evidence that the Morgans intended to obligate the corporation. The title to the land which purports to be mortgaged by them was taken in the name of the corporation. It was simultaneously being purchased by the Morgans from third parties who were told they would be receiving a second mortgage for part of the purchase price. This indicates an intention by the Morgans to mortgage the property to someone else and the only other purported mortgage upon the property was that of Home Federal.
However, the case was both tried and appealed as a reformation case, and I agree with the. majority that Home Federal should not be allowed to prevail on such a basis. In order to be entitled to reformation, the intention of both parties, to the transaction must have been the same. In the present case, the Morgans intended to encumber the property upon behalf of the corporation and Home Federal intended to secure a personal encumbrance from the Morgans. It is not enough in order to justify reformation that the court is satisfied that the parties would have come to a certain agreement had they been aware of the actual facts.
When a cause has been heard and submitted upon a certain theory in the trial court, with the acquiesence of the litigants, it must be so continued upon appeal. Despite the somewhat bizarre result, this court is powerless to change it.
McAllister, J., joins in this opinion.